Banke, Judge.
The defendant appeals his conviction for child molestation. Held:
1. The evidence was sufficient to enable a rational trier of fact to find the defendant guilty beyond a reasonable doubt. See generally Crawford v. State, 245 Ga. 89 (1) (263 SE2d 131) (1980).
2. The trial court did not abuse its discretion in allowing evidence of the defendant’s confession. The testimony presented by the state indicated that the confession had been made freely and voluntarily, after the defendant had been advised of his Miranda rights. The fact that the defendant may have suffered from a mental deficiency or that he was illiterate did not render him incapable of making a valid confession. See generally Blanchard v. State, 247 Ga. 415, 417 (3) (276 SE2d 593) (1981); Ivey v. State, 147 Ga. App. 227, 228 (2) (248 SE2d 334) (1978). Nor was the confession invalidated by the fact that the officers conducting the interrogation gave him cigarettes and soft drinks. In any event, the defendant never voiced an objection to the evidence concerning his statements to police.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.